On Rehearing.
LECHE, J.
[2] A rehearing was granted in this case and a reconsideration of the only question decided therein, has led us to the conclusion that, although our former opinion is in strict conformity to the law, our decree should be amended. It was therein ordered that the judgments of the district court and the Court of Appeal be set aside and the case remanded to the district court, with leave to the plaintiff to cause defendant to be properly cited. We now realize, that defendant may have been properly cited, although the sheriff’s return fails to show proper citation, and that plaintiff should be afforded an opportunity, in case said service was properly made in conformity with the provisions of Act 261 of 1908, to have said return accordingly corrected. St. Louis Jewelry Co. v. Imbraguglio, 123 La. 389, 48 South. 1007.
It is therefore ordered that our former decree be amended so as to read as follows:
Eor the reasons thus assigned, the judgment of the Court of Appeal, here made the subject of review, as also the judgment of the district court, which was thereby affirmed, are set aside in so far as these judgments condemn the present applicant, the Louisiana & Northwest Railroad Company, and the case is remanded to the district court, with leave to the plaintiff to have the sheriff’s return on the citation amended or corrected in accordance with the views expressed in our original opinion, all costs to be paid by plaintiff, save those incurred in the institution of the suit, which are to await final judgment.